Citation Nr: 1008256	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-30 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder, and 
schizophrenia.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a left ankle 
strain.

7.  Entitlement to service connection for bronchitis.

8.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's claim of 
entitlement to service connection for the above noted 
conditions.

The issues of service connection for bronchitis, 
hypertension, and whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a bilateral foot condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board also points out that the Veteran, in her October 
2007 claim, appeared to also be alleging a dental disability; 
as such, this issue is referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  The Veteran currently has a refractive error, which is 
not a disability for VA purposes; the Veteran did not have 
any eye disability in service, and no current eye disability 
has been found to be causally or etiologically related to any 
disease, injury, or incident in service

2.  The evidence of record does not show that the Veteran 
currently has a diagnosis of hearing loss; the Veteran is not 
shown to have a diagnosis of hearing loss which is causally 
or etiologically related to any disease, injury, or incident 
in service, or which manifested within one year of the 
Veteran's discharge from service.

3.  The evidence of record does not show that the Veteran 
currently has a diagnosis of tinnitus; the Veteran is not 
shown to have a diagnosis of tinnitus which is causally or 
etiologically related to any disease, injury, or incident in 
service, or which manifested within one year of the Veteran's 
discharge from service.

4.  The Veteran's diagnosed psychiatric disabilities are not 
shown to be causally or etiologically related to any disease, 
injury, or incident in service, nor did they manifest within 
one year of the Veteran's discharge from service.

5.  A left ankle strain is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, nor did a chronic disability such as left ankle 
arthritis manifest within one year of the Veteran's discharge 
from service.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. §§ 
1101, 1131, 1112  (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

2.  Hearing loss was not incurred in or aggravated by the 
Veteran's active duty military service and may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, 1112  (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty military service and may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131, 1112  (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  A psychiatric disability was not incurred in or 
aggravated by the Veteran's active duty military service and 
may not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 1112  (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  A left ankle strain was not incurred in or aggravated by 
the Veteran's active duty military service and any left ankle 
disability may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1112  
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In correspondence dated in December 2007, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of:  information and evidence necessary to 
substantiate his claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  

The Board notes that in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The December 2007 addressed the effective date provisions and 
how disability ratings are assigned.

VA has also done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
and VA medical records have been associated with the claims 
file.  All identified and available treatment records have 
been secured.  The Veteran has been informed of the law 
relevant to her claims.  Therefore, the Board finds that the 
duties to notify and assist have been met.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Service connection may be presumed for certain chronic 
diseases, to include arthritis, hypertension, certain 
neurological disorders, and psychoses, which become manifest 
to a compensable degree within a prescribed period after 
discharge from service (one year), even though there is no 
evidence of such disease during the period of service, 
provided the Veteran had active service of 90 days or more.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Under 38 C.F.R. § 3.303(c) (2009), congenital or 
developmental disorders, and refractive errors of the eye, 
are not diseases or injuries for the purpose of VA disability 
compensation.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for an eye 
disability.  In this regard, the Board notes that the 
Veteran's service medical records contain no complaints of, 
or treatment of, any eye disability.  The Veteran was seen in 
service in December 1983 for refractive error and was 
prescribed trial lenses, however, as noted above, refractive 
error is not a disability for VA purposes.  Since service, 
the Veteran has been diagnosed with no other eye disability.  
The Veteran was found, on VA evaluation in January 2008, to 
have a mild meibomianitis, which is an acute condition 
characterized by a mild inflammation of glands in the 
eyelids, and does not impair vision.  However, the Veteran 
has alleged a visual disability, and therefore does not 
appear to be claiming that this acute meibomianitis is 
related to service.

Incumbent on a finding of service connection is a finding 
that the Veteran has the disability for which service 
connection is claimed.  With no finding of any current visual 
disability, the Board finds that the preponderance of service 
connection is against a grant of service connection for any 
eye disability.

Further, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for hearing 
loss or tinnitus.  The Veteran's service medical records show 
no complaints of, or treatment for, hearing loss, or 
tinnitus.  The Veteran's MOS in service was that of an 
Inventory Management Specialist, which does not show any 
evidence of acoustic trauma.  Further, currently, the 
evidence of record does not show that the Veteran has a level 
of hearing loss sufficient to be considered a disability.  
The medical evidence of record does not show that the Veteran 
was seen with complaints of hearing loss or tinnitus until 
January 2008, nearly 20 years after her separation from 
service.  At that time she was seen with complaints of 
infrequent tinnitus and hearing loss, and reported noise 
exposure in service.  On testing, she was found to have a 
mild hearing loss at 250 Hertz in the right ear, and at 8000 
Hertz in the left ear.  She was found to have recognition 
word scores of 100 percent in the right ear, and 96 percent 
in the left ear.  She was diagnosed with a slight hearing 
loss in both ears.  

However, as noted above, the Veteran does not meet the 
criteria under 38 C.F.R. § 3.385 for having a hearing loss 
disability.  Further, the Veteran was not at that time 
diagnosed with tinnitus, and no evidence has been presented 
linking her claimed diagnosis of tinnitus to service.  With 
no evidence of a current diagnosis of hearing loss or 
tinnitus, and no evidence linking the Veteran's current 
complaints of tinnitus to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for hearing loss or tinnitus.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for an acquired 
psychiatric disorder, to include bipolar disorder, and 
schizophrenia.  In this regard, the Veteran currently does 
have several diagnosed psychiatric disorders, to include a 
general diagnosis of "schizophrenic, paranoid and other 
psychotic disorders", for which the Veteran has been in 
receipt of Social Security benefits since December 1999.  
However, there is no evidence in the Veteran's service 
medical records of any complaints of, or treatment for, any 
psychiatric disorder, and the evidence of record does not 
show any diagnosis of any psychiatric disorder until August 
1998, ten years after the Veteran's separation from service.  
Further a December 1999 report of private psychiatric review 
noted that the Veteran completed a Master's degree in May 
1998, which the psychologist felt precluded a onset date of 
the Veteran's psychiatric symptomatology any earlier than 
that.

Therefore, with no evidence of any psychiatric disability in 
service or for ten years after the Veteran's separation from 
service, and with no evidence having been presented linking 
any of the Veteran's current psychiatric diagnoses to 
service, the Board finds that the preponderance of the 
medical evidence of record is against a grant of service 
connection for any psychiatric disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for left ankle 
strain.  In this regard, the Board notes that the Veteran's 
service medical records show no complaints of, or treatment 
for, any left ankle injury or strain.  Further, there is no 
medical evidence of record showing that the Veteran has, at 
any time subsequent to service, been diagnosed with any left 
ankle disability, or been seen for treatment of a left ankle 
strain.  With no evidence having been presented of the 
Veteran having any left ankle disability at any time, either 
in service, since service, or at present, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for a left ankle strain.

The Board also points out that, with respect to these claims, 
a VA examination is not necessary to determine whether they 
are related to service, since no evidence has been presented 
which indicates that the Veteran had any of these 
disabilities in service, and in fact the Veteran does not at 
present have a diagnosis of an eye disability, hearing loss, 
tinnitus, or a left ankle strain, and the Veteran was not 
diagnosed with a psychiatric disability until 10 years after 
his separation from service.  Hence, the standards outlined 
in the Court's decision in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), have not been met, which requires evidence of 
an event, injury, or disease to have occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies.  Instead, there is only the Veteran's 
unsubstantiated allegation that she has these disabilities 
and that they are related to service.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).

Therefore, the Board finds that the preponderance of the 
evidence of record is against all these claims.  As the 
preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and they must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral eye 
disability is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, and schizophrenia, is 
denied.

Entitlement to service connection for a left ankle strain is 
denied.



REMAND

As to the Veteran's claim of whether new and material 
evidence has been submitted sufficient to reopen a claim of 
entitlement to service connection for a bilateral foot 
disability, the Board notes that the Veteran was denied 
service connection for this disability in January 2008.  In 
February 2008, the Veteran, in a notice of disagreement, 
expressed disagreement with all 8 issues from that January 
2008 rating decision, including this issue,  however, it was 
not listed on the Veteran's September 2008 Statement of the 
Case.

The RO has not therefore issued a statement of the case on 
that matter.  Under the circumstances, the Board must remand 
this matter to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

As to the Veteran's claim of entitlement to service 
connection for bronchitis, the Veteran claims that she has 
chronic bronchitis as a result of repeated respiratory 
infections in service.  A review of the Veteran's service 
medical records does show that she had multiple respiratory 
infections in service.  Further, she was diagnosed with 
bronchitis in November 2001.  There is no indication that 
this was a chronic bronchitis, however, giving the Veteran 
the benefit of the doubt, the Board finds that the Veteran 
should be provided with a VA examination in order to 
determine if she currently has a diagnosis of chronic 
bronchitis, and if so, whether this is related to service.

As to the Veteran's claim of entitlement to service 
connection for hypertension, the Board notes that, during the 
end of her term of service, the Veteran's hypertensive 
readings approached what might be considered borderline.  
Specifically, the Veteran had readings in April 1987 of 
120/90, March 1987 of 122/90, February 1988 of 140/82, and 
March 1988 of 134/94.  While the medical evidence of record 
does not show a diagnosis of hypertension until approximately 
2007, the Board finds that the Veteran is entitled, based on 
this medical evidence, to a VA examination to determine 
whether she had hypertension in service, and/or whether her 
current diagnosis of hypertension is related to service.

Accordingly, these issues are REMANDED to the AMC for the 
following action:

1.  The AMC should contact the Veteran and 
request that she provide the names and 
addresses of all health care providers who 
have recently treated her for hypertension 
or bronchitis.  After receiving any required 
releases, please associate all relevant 
identified treatment records with the 
Veteran's claims file, including any 
available VA treatment records.

2.  After the above development has been 
completed, and any relevant available 
records associated with the Veteran's claims 
file, the Veteran should be scheduled for VA 
examinations in order to determine the 
etiology of any diagnosed bronchitis or 
hypertension.  The claims folder and a copy 
of this Remand must be made available to the 
examiner for review before the examination.  
Any testing deemed necessary should be 
performed.  The examiners should provide an 
opinion, for any chronic bronchitis 
disability diagnosed, or hypertension, as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) that any diagnosed hypertension 
or chronic bronchitis is related to service.  
The examiner should provide reasons and 
bases for any opinions offered.  

3.  Thereafter, the AMC should re-adjudicate 
the Veteran's claims of entitlement to 
service connection for hypertension and 
bronchitis.  If any benefits sought are not 
granted, the Veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in order. 

4.  The AMC should also issue a statement of 
the case on the matter of whether new and 
material evidence has been submitted 
sufficient to reopen a claim of entitlement 
to service connection for a bilateral foot 
condition.  If the claimant timely perfects 
an appeal of this issue, this matter should 
be returned to the Board for further 
consideration, in accordance with 
appropriate appellate procedures.

No action is required of the Veteran until she is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of her claim.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


